OPINION — AG — ** TAX LIEN — DELINQUENT — TAX WARRANT ** (1) WHERE THE RECORDATION OF DELINQUENT PERSONAL PROPERTY TAXES IS MADE IN THE PERSONAL TAX LIEN DOCKET IN THE NAME OF A BUILDING INSTEAD OF THE NAME OF THE OWNER OF THE BUILDING WHEN THE OWNER IS AN INDIVIDUAL, THE PERSONAL TAX LIEN IS INVALID BECAUSE THE TERMS OF 68 Ohio St. 24305 [68-24305], 68 Ohio St. 24306 [68-24306] CREATING THE LIEN HAVE NOT BEEN MET IN ORDER TO EFFECTUATE THE LIEN. THE DETERMINATION OF WHETHER THE TERMS OF 68 Ohio St. 24305 [68-24305], 68 Ohio St. 24306 [68-24306] [68-24306] HAVE BEEN MET IN ORDER TO EFFECTUATE THE LIEN, HOWEVER, MUST BE MADE ON A CASE BY CASE BASIS. FURTHER, ANY FAILURE BY THE COUNTY TREASURER TO PROPERLY FOLLOW THE TERMS OF 68 Ohio St. 24305 [68-24305], 68 Ohio St. 24306 [68-24306] [68-24306], HOWEVER, DOES NOT RELEASE OR EXTINGUISH THE OBLIGATION OF THE DELINQUENT TAXPAYER TO PAY THE DELINQUENT PERSONAL PROPERTY TAXES. (2) A TAX WARRANT ISSUED FOR DELINQUENT PERSONAL PROPERTY TAXES MUST BE ISSUE OR DIRECTED AGAINST THE NAME OF THE DELINQUENT TAXPAYER, WHO IS EITHER A PERSON OR LEGAL ENTITY, AND NOT AGAINST THE PROPERTY IN ORDER FOR THE WARRANT TO BE VALID AND ENFORCEABLE. (RECORD, DELINQUENT, TAXPAYER, TAX COLLECTION) CITE: 68 Ohio St. 24305 [68-24305], 68 Ohio St. 24306.1 [68-24306.1], ARTICLE V, SECTION 53 (REVENUE AND TAXATION, VALIDITY, PERSONAL PROPERTY TAXES) (ROBERT C. SMITH JR)